Citation Nr: 0608254	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to dependency and indemnity 
compensation and death and accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service in the Philippine Scouts (PS) 
and the Army of the United States (AUS) during multiple 
periods from January 1940 to March 1946.  He died on February 
[redacted], 2004.  The appellant is the veteran's widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in March 2005, the appellant requested a hearing 
before the Board in support of her claim.  In April 2005, 
however, she submitted another written statement requesting 
the withdrawal of such request.  Based on such statement, the 
Board deems the appellant's March 2005 request for a Board 
hearing withdrawn.  

In February 2006, for good cause shown, namely, the 
appellant's advanced age, the Board granted the appellant's 
motion to advance this case on the Board's docket pursuant to 
the authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  In May 1959, the Central Committee on Waivers and 
Forfeitures declared that the veteran had forfeited his right 
to VA benefits by rendering aid and assistance to an enemy of 
the United States.

2.  The Board affirmed the May 1959 declaration in decisions 
issued in May 1959, September 1960 and July 1990.

3.  Dependency and indemnity compensation and death and 
accrued benefits were not authorized prior to September 2, 
1959.

4.  The veteran was conditionally discharged from PS in March 
1945 for the purpose of reenlisting in the AUS and did not 
serve during two separate periods of time.     


CONCLUSION OF LAW

The appellant has no legal entitlement to dependency and 
indemnity compensation and death and accrued benefits.  
38 U.S.C.A. § 6104 (West 2002); 38 C.F.R. §§ 3.13, 3.902, 
3.904 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with such provisions by providing the appellant 
adequate notice and assistance with regard to her claim.  A 
remand for further notification and assistance is not 
necessary, however, because, as explained below, there is no 
reasonable possibility that such notification and/or 
assistance could change the outcome in this case.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002) (holding that when the 
law, and not the underlying facts or development of the 
facts, are dispositive in a matter, the VCAA has no effect on 
the appeal); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation).  Rather, the law applicable 
in this case dictates such outcome.

II.  Analysis of Claim

The appellant claims that she is entitled to dependency and 
indemnity compensation and/or death and accrued benefits 
based on her status as a spouse of a deceased veteran.  She 
acknowledges that, in May 1959, the Central Committee on 
Waivers and Forfeitures held that the veteran had forfeited 
his right to VA benefits by rendering aid and assistance to 
the enemy of the United States from May 1943 to September 
1944, a decision which the Board first affirmed the same 
month.  She argues, however, that she, as the veteran's 
widow, is entitled to VA benefits based on the veteran's 
second period of active service, from March 1945 to March 
1946, rather than on his first period of active service, 
during which he rendered aid and assistance to the enemy.

The evidence of record confirms that, in May 1959, the 
Central Committee on Waivers and Forfeitures (committee) 
declared that the veteran had forfeited his right to VA 
benefits by rendering aid and assistance to an enemy of the 
United States.  The committee based this declaration on 
evidence of record showing that the veteran was an active 
member of the Bureau of Constabulary (bureau) from May 1943 
to September 1944, at a time during which such bureau was 
controlled by the Imperial Japanese Government, then an enemy 
of the United States.  The Board affirmed the committee's 
declaration in decisions issued in May 1959, September 1960 
and July 1990.

The veteran died on February [redacted], 2004.  Thereafter, in April 
2004, the RO received from the appellant a VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child).  
She also submitted written statements indicating that, in the 
past, effective from April 1976, VA paid her an apportionment 
of the veteran's benefits based on her status as the 
veteran's spouse.   

Any person shown by evidence satisfactory to the Secretary to 
be guilty of, in part, a treasonable act shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  38 U.S.C.A. § 6104(a) (West 2002); 
38 C.F.R. § 3.902(b) (2005).  A treasonable act is defined as 
an act of mutiny, treason, sabotage or rendering assistance 
to an enemy of the United States or of its allies.  38 C.F.R. 
§ 3.902(a) (2005).  

In a case in which forfeiture is declared prior to September 
2, 1959, based on a treasonable act, the Secretary may pay 
any part of benefits so forfeited to the dependents of the 
person provided the decision to apportion was authorized 
prior to September 2, 1959, and the amount apportioned does 
not exceed the amount to which the dependent would be 
entitled as a death benefit.  38 C.F.R. § 3.902(c) (2005).  
Death benefits may too be paid under the same circumstances.  
38 C.F.R. § 3.904(b).  In a case in which forfeiture is 
declared after September 2, 1959, there is no authority to 
apportion or award to any person gratuitous benefits based on 
any period of military, naval, or air service commencing 
before the date of commission of the offense that resulted in 
the forfeiture.  38 U.S.C.A. § 6104(c) (West 2002); 38 C.F.R. 
§ 3.904(b).

In determining whether an individual is entitled to benefits 
based on a period of service commencing after the date of 
commission of the offense that resulted in the forfeiture, 
regulations provide that, with regard to such service, 
conditional discharges (e.g., those undertaken for purposes 
of reenlistment) do not divide an otherwise consecutive 
period of service into two or more separate service periods. 
38 C.F.R. § 3.13(a), (c) (2005).

In this case, forfeiture was declared against the veteran 
prior to September 2, 1959.  Thereafter, as alleged, VA 
apportioned some of the veteran's benefits to his spouse, the 
appellant.  However, prior to September 2, 1959, a payment of 
dependency and indemnity compensation and death and accrued 
benefits was not authorized as the veteran had not yet died.  
The appellant is thus not entitled to the benefits being 
sought on appeal under 38 C.F.R. § 3.904(b).  

She is also not entitled to the benefits being sought on 
appeal under 38 C.F.R. § 3.904(b), based on her argument that 
the veteran had a second period of active service that 
commenced after the declaration of forfeiture.  According to 
various documents from the veteran's service department, the 
veteran was conditionally discharged from PS in March 1945 
for the purpose of reenlisting in the AUS.  He therefore did 
not serve during two separate periods of time and is 
considered to have had one consecutive period of service, 
from January 1940 to March 1946.     

Based on the aforementioned findings, the Board concludes 
that the appellant has no legal entitlement to dependency and 
indemnity compensation and death and accrued benefits.  Her 
claim must therefore be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) 
(holding that, when the law, not the facts, in a case is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law).


ORDER

Entitlement to dependency and indemnity compensation and 
death and accrued benefits is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


